On-Petition eor a Eehearing.
Best, C.
On this petition the appellants insist that an administrator must appeal from a decision growing out of any-matter connected with a decedent’s estate within thirty days,, and as this appeal was not taken within that time it should be dismissed. This precise point was decided adversely to appellants in the case of Bake v. Smiley, ante, p. 212.
They also insist that whatever the rule may be as to domestic-administrators, foreign administrators must appeal within thirty days, and as the appellants are foreign administrators and the appeal was not taken within thirty days, it should be dismissed. Without deciding that a different rule pertains to foreign administrators, we will say that it does not appear that the -appellants are such administrators. It is true that the affidavit attached to the claim appears to have been made in Ohio, and that it recites the fact that “John M. Davis, one of the administrators of the estate of Benjamin Huston, late of said county, deceased,” was sworn, etc., but these things do not establish the fact. In the absence of a showing establishing *276the fact that appellants are foreign administrators the question discussed does not arise. The petition should be overruled.
Per Cukiam. — The petition is overruled.